Citation Nr: 0945286	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
spastic colon, claimed as dysentery. 

2. Entitlement to service connection for a prolapsed rectum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

The veteran had active service from October 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The Veteran was denied service connection for spastic 
colitis, claimed as dysentery, in August 1980.  The Veteran 
filed an application to reopen the claim for dysentery in 
April 2004, along with a claim for service connection for a 
prolapsed rectum.  The January 2005 rating decision denied 
both claims.  

The Board presently reopens the claim pertaining to service 
connection for spastic colitis, claimed as dysentery.  The 
Board also remands both claims as stated in the REMAND 
portion of the decision below to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a 
spastic colon was denied by a Board decision in August 1980.  

2.  The additional evidence received since August 1980 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for a spastic colon.  





CONCLUSIONS OF LAW

1.  The August 1980 Board decision which denied entitlement 
to service connection for residuals of a spastic colon is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

2.  Evidence received since the August 1980 decision is new 
and material and the claim of entitlement to service 
connection for a spastic colon is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his 
application to reopen claim of entitlement to service 
connection for a spastic colon.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

In letters dated in June 2004, July 2005, and March 2006, the 
RO provided notice to the Veteran regarding the information 
and evidence necessary to substantiate his claims for service 
connection.  The RO also specified the information and 
evidence to be submitted by him, the information and evidence 
to be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claims.  
See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The RO provided this 
notice in the June 2004 letter.   

As a result of the foregoing notices, the Veteran submitted 
additional evidence to support a grant of his petition to 
reopen his claim of entitlement to service connection for a 
spastic colon.  The Board grants that application.  The Board 
also remands the claim for a prolapsed colon.  Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to notify the Veteran as to the substantiation of his 
claims of those issues. 

Accordingly, the Board remands this matter, and directs 
further development of the claims pursuant to VA's statutory 
duty to assist. 


New and Material Evidence

The record reflects that a November 1978 rating decision 
denied the Veteran's claims of entitlement to service 
connection a spastic colon.  An appeal ensued.  The Board 
issued a decision in August 1980.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  Therefore, in 
order to reopen a claim, "new and material evidence" must 
be added to the record.  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The last final denial of the claim was in August 1980, as 
noted above, and it therefore may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim 
may be reopened only if new and material evidence has been 
secured or presented since the decision.  See Glynn v. Brown, 
6 Vet. App. 523 (1994).

The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence, were amended and apply to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  That amendment applies in this case as the Veteran's 
petition to reopen was filed in April 2004.  Under the 
amended guidelines, "new" evidence remains that which was 
not previously of record.  However, to be material under the 
new guidelines, the evidence must raise a reasonable 
possibility of substantiating the claim, which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2004).  The credibility of the evidence 
is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A review of the statement of the case shows that the RO 
denied reopening the claim; however, the Board is not bound 
by the RO's actions.  The Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection a spastic 
colon.

The evidence of record at the time of the August 1980 Board 
decision consisted of service treatment records that showed a 
bout of dysentery during service and both VA records and 
private medical records reflecting multiple complaints and 
diagnoses of gastrointestinal illnesses from 1966 through 
1979.  The Veteran's claim was denied on the basis of the 
Board's determination that the Veteran's condition was not 
caused by, or incurred during, his period of active duty.
In August 1980, the Board noted that there was demonstrated 
no etiological relationship between the Veteran's then-
current functional bowel disorder and what was then termed as 
in-service acute gastrointestinal disorders.  

The evidence submitted in support of reopening the claim 
includes more recent VA treatment records and private medical 
records that show multiple diagnoses of a spastic colon and 
irritable bowel syndrome (IBS), and medical records of the 
Veteran's currently diagnosed irritable bowel syndrome.  
Among the evidence submitted to reopen the claim is a 
September 2005 letter authored by David A. Cherry, M.D., who 
observed that the Veteran had severe dysentery while on 
active military duty, and that it was possible that severe 
dysentery could have caused the Veteran to have decreased 
support structures in the pelvic floor which could lead to 
prolapse.  

This evidence is both new and material, as it was not of 
record at the time of the August 1980 decision and raises a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for a spastic colon.  Specifically, 
Dr. Cherry's opinion suggests confirmation of a chronic 
gastrointestinal disorder - apart from its suggestion that if 
chronic, the disorder could have led to a prolapsed rectum.  
The opinion is both new and material evidence and the claim 
for entitlement to service connection for spastic colon have 
been reopened.  


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for spastic colon has been submitted, 
the appeal is granted to this extent.  


REMAND

The Veteran's claim for service connection for rectal 
prolapse was originally denied in a January 2005 rating 
decision for failure to submit evidence of a current 
diagnosis of rectal prolapse.  The RO again denied the claim 
in October 2005 and February 2006 rating decisions.  As 
noted, the Veteran has since submitted evidence of a current 
diagnosis and the opinions of David Cherry, M.D. that his 
rectal prolapse may be related to his dysentery.  
Specifically, in a May 2006 letter, Dr. Cherry opined that 
his rectal prolapse may be related to the dysentery Veteran 
experienced during service or after service. 

The Board finds that the claim of service connection for a 
rectal prolapse and a spastic colon must be remanded for a VA 
medical opinion to clarify whether the veteran's current 
diagnoses were caused by his active military service.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 79.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See 38 C.F.R. § 3.159.

The veteran has not been afforded a current VA examination to 
specifically determine whether he has a prolapsed rectum or 
dysentery due to service.  Thus, the Board finds that such an 
examination is necessary under 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the 
Veteran and ask him to provide the 
names, addresses, and approximate dates 
of treatment for any health care 
providers, including VA, who may 
possess additional records pertinent to 
his claims for service connection for a 
prolapsed rectum and a spastic colon.  
After obtaining any necessary 
authorization from the Veteran for the 
release of his private medical records, 
the AM/RO should obtain and associate 
with the file all records that are not 
currently on file.

If the AMC/RO is unsuccessful in 
obtaining any such records identified 
by the Veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding 
medical records if possible.

2. After the above, the AMC/RO should 
schedule the Veteran for a VA 
examination by an appropriate health 
care provider to determine whether the 
Veteran has a prolapsed colon and/or a 
spastic colon due to service or to 
service-connected disability.  The 
following considerations will govern 
the examination:

The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge receipt and review of this 
material in any report generated as a 
result of this remand.  

The examiner must respond to the 
following inquiries:

a.  After examination of the 
service treatment records and post 
service treatment records as found 
in the claims folder, and 
conducting any appropriate 
clinical testing and any 
appropriate interview with the 
Veteran:

(1)  Does the Veteran have a 
spastic colon or dysentery 
that was incurred or 
aggravated by or during 
active military service?

(2)  If the Veteran has a 
spastic colon or dysentery 
that was incurred or 
aggravated by or during 
active military service, does 
he have a prolapsed rectum 
that was caused or aggravated 
by the spastic colon or 
dysentery?

(3)  If the Veteran has a 
spastic colon or dysentery 
that was not incurred or 
aggravated by or during 
active military service, does 
he have a prolapsed rectum 
that was caused or aggravated 
by any incident or active 
military service?

b.  The examination report must 
reflect review of pertinent 
material in the claims folders.  
All findings should be reported in 
detail.  A complete rationale for 
all opinions must be provided.

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. § 3.655.  In the 
event that the Veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4. After all of the above has been 
completed, the AMC/RO should 
readjudicate the Veteran's claims for 
service connection for a prolapsed 
rectum and a spastic colon taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any of 
the benefits sought on appeal remains 
denied, the Veteran should be provided 
a Supplemental Statement of the Case, 
which should include all pertinent law 
and regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


